Citation Nr: 0105607	
Decision Date: 02/26/01    Archive Date: 03/02/01	

DOCKET NO.  99-17 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $852.50.

2.  Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $468.


INTRODUCTION

The veteran had active service from November 1964 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that found that recovery of the 
overpayments of $852.50 and $468 had not been against the 
principles of equity and good conscience.


FINDINGS OF FACT

1.  With respect to the overpayment in the calculated amount 
of $852.50 there was no fault on the part of the VA, small 
fault on the part of the veteran, and the veteran did not 
change his position to his detriment in reliance on VA 
pension, but recovery of the overpayment has resulted in 
financial hardship for him and withholding of benefits 
defeated the purpose of the veteran's pension and failure to 
make restitution would not result in unfair gain to the 
veteran.

2.  With respect to the overpayment in the calculated amount 
of $468 there was no fault on the part of VA, small fault on 
the part of the veteran, and the veteran did not change his 
position to his detriment in reliance on VA disability 
pension, but recovery of the overpayment has resulted in 
financial hardship for him, withholding of benefits defeated 
the purpose of the veteran's pension, and failure to make 
restitution would not result in unfair gain to the veteran. 


CONCLUSIONS OF LAW

1.  Recovery of the overpayment in the calculated amount of 
$852.50 was against the principles of equity and good 
conscience.  38 U.S.C. § 5302 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 
Stat. 2096, 2097-99 (2000).  (To be codified as amended at 
38 U.S.C. §§ 5203A, 5107); 38 C.F.R. §§ 1.963, 1.965 (2000).

2.  Recovery of the overpayment in the calculated amount of 
$468 was against the principles of equity and good 
conscience.  38 U.S.C. § 5302; Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3(a), 4. 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103A, 5107); 38 C.F.R. §§ 1.963, 1.965.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has been provided with a statement of the case 
and he has submitted financial status reports regarding his 
income and expenses.  In light of the Board's decision 
concluding that recovery of the overpayment was against the 
principles of equity and good conscience, the Board concludes 
that the requirements of the Veterans Claims Assistance Act 
of 2000 have been met. 

The two overpayments in question, in the calculated amounts 
of $852.50 and $468, were created as a consequence of 
retroactive apportionment grants, apportioning benefits to 
the veteran's dependents.  In each case, there is no evidence 
of record that the VA was at fault in any way.  Further, the 
record reflects that any fault on the part of the veteran was 
limited. 

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  The 
record does not indicate that any of these factors are for 
application and the veteran has not made a misrepresentation, 
committed fraud, or had bad faith.  38 U.S.C. § 5302.

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements which are not intended to be all inclusive.  These 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of fault where 
VA fault is also involved, or where collection of the debt 
would cause the debtor undue financial hardship by depriving 
him of the basic necessities, or that collection would defeat 
the purpose of the VA benefit, whether failure to make 
restitution would result in an unjust enrichment, and whether 
reliance on VA benefits results in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).

As noted previously, the record does not indicate that there 
was any large degree of fault on the part of the veteran in 
creating the overpayments.  In March and May 1997 the veteran 
submitted financial status reports that reflect, in 
substance, that his income is limited to his VA pension and 
that he has expenses that equal his income with a zero 
balance remaining at the end of each month.  Also of record 
are documents indicating that the veteran filed for 
bankruptcy in 1996. 

The record reflects that the overpayments in the calculated 
amounts of $852.50 and $468 have been recouped from benefits 
due the veteran.  With consideration that the veteran 
reported that his monthly expenses for the basic necessities 
equaled his income in 1997 and no evidence indicating that 
recoupment of the overpayment did not result in depriving the 
veteran of basic necessities of life, the evidence supports a 
finding that such recoupment has resulted in undue financial 
hardship for the veteran and defeated the purpose of pension 
benefits.  There would be no unjust enrichment on the part of 
the veteran if waiver of recovery of the overpayments in the 
calculated amount of $852.50 and $468 was granted because at 
the time the veteran was receiving money he used it to pay 
for basic necessities.  In weighing the factors in light of 
the above analysis, the Board concludes that the evidence is 
in equipoise with respect to whether or not waiver of 
recovery of the overpayments in the calculated amounts of 
$852.50 and $468 was against equity and good conscience.  In 
resolving all doubt in the veteran's behalf, it was against 
equity and good conscience to recover the debts.  


ORDER

Entitlement to waiver of recovery of the overpayment of 
improved disability 

pension benefits in the calculated amount of $852.50 is 
granted.

Entitlement to waiver of recovery of the overpayment of 
improved disability pension benefits in the calculated amount 
of $468 is granted. 



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals







